Citation Nr: 1527012	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  08-13 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a lumbar spine disability (also referred to herein as a "low back disability").  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from March 1969 to April 1971.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2006 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at an October 2009 Travel Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.

Subsequently, in January 2010, the Board denied the Veteran's claim.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2012, the Court granted a Joint Motion for Remand (Joint Motion).  In the February 2012 Order, the Court vacated the Board's January 2010 decision and remanded the case for compliance with instructions provided in the Joint Motion.  

In April 2012, the Board remanded the case for further development.  The development requested having been completed, the case is now appropriate for appellate review.  


FINDING OF FACT

Symptoms of a lumbar spine back disability were not chronic in service, have not been chronic since service separation; and lumbar spine arthritis did not manifest to a compensable degree during or within one year of active service; nor is there competent or credible evidence linking the current lumbar spine disability and active duty service.


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability are not met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) competent evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

In this case, the medical evidence of record demonstrates a current diagnosis of arthritis.  Where the veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013); 38 C.F.R. § 3.307 (service connection authorized for chronic diseases diagnosed within the presumptive period).  However, for the reasons set forth below, the Veteran was not diagnosed with arthritis within one year of separation from service, nor has there been continuity of symptomatology.   

With specific regard to continuity of symptomatology, for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, such as arthritis, noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. At 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that his current lumbar spine disability began during active duty service.  Specifically, he avers that he first injured his back while performing exercises during basic training, and that it continued to bother him during active service, particularly when he was stationed in Thailand performing his job as a machine operator.  He contends that he sought treatment on several occasions and was given therapy and heat packs.  Eventually, he states that his Military Occupational Specialty (MOS) was changed due to his back problems.

After a review of all the evidence of record, lay and medical, the Board finds that, although there was a single episode of back pain during active service, the preponderance of the evidence demonstrates that symptoms of a low back disability were not chronic in service.    

At the April 1968 pre-induction examination, no back problems were noted.  As the Veteran's attorney correctly points out in her October 2014 statement, a back disability was not noted on the pre-induction examination report, and, therefore, the presumption of soundness attaches.  See 38 U.S.C.A. § 1111 (West 2014).  

In June 1969, a treatment note indicates that the Veteran's back pain had improved somewhat, and that he had pain only at night.  The clinician discontinued his medication.  

There is no further mention of any back problems during active service, including during the period when the Veteran was stationed in Thailand.  Moreover, the March 1971 service separation examination report shows a normal clinical evaluation of the spine, and the Veteran reported that he was in "good health."  

In sum, the Veteran's service treatment records show a single episode of back pain during active service which appears to have resolved by the time of service separation.  

The Board next finds that the preponderance of the evidence demonstrates that symptoms of the low back disability have not been continuous since separation from active service in April 1971.  As noted above, the March 1971 separation examination report is negative for any report or finding of back problems.  

Following separation from service in April 1971, a chiropractic bill shows that the Veteran received chiropractic services from November 1984 to February 1985, but does not indicate the diagnosis for which he received treatment.  Then, in November 1988, the Veteran sought treatment from a private orthopedist for a neck injury he incurred 5 years earlier.  The treatment report notes normal lumbar films, but mild tenderness of the lumbar spine with a negative straight leg raising test and no neurologic loss.  There is no indication that he received treatment for the lumbar spine at that time.  Indeed, private treatment notes from 1988 to 1990 focus on treatment for the Veteran's cervical spine problem, in contrast to his current contention that he had to go on disability from work due to low back problems.    

Indeed, the evidence of record does not show any complaints, diagnosis, or treatment for a low back disability until March 1990, when a chiropractic bill shows that the Veteran received spinal manipulation from March to May 1990 for multiple diagnoses, including sacroiliac joint subluxation, radiculitis, and hyperesthesia in both legs.  

Later that year, at a September 1990 VA examination, the Veteran reported that he had injured his back during active service in 1970 during basic training.  He further stated that it had worsened over the years, and that a doctor had told him he had a deteriorating disc.  The diagnosis was history of low back syndrome with grade I spondylolisthesis and degenerative joint disease.  

The absence of post-service complaints, findings, diagnosis, or treatment for the claimed disorder until at least 1984 is one factor that tends to weigh against a finding of chronic symptoms of a back disability after service separation.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).    

Additional evidence demonstrating that symptoms of a low back disability have not been chronic since service separation includes the Veteran's own history of back problems when seeking treatment.  For instance, a November 2006 VA treatment note indicates that he complained of back pain for more than two years.  A December 2007 VA treatment note indicates that he reported back pain of two or three years' duration, and that he had increasing back pain since he was involved in a motor vehicle accident two weeks earlier.  His statements as to the inception of symptoms of the claimed condition provide highly probative evidence against his claim, especially since they were given in the context of seeking treatment, when it is expected that he would provide an accurate history of his symptoms.  

The Board acknowledges the Veteran's current statements made in the context of the current disability claim, including his contention that he wanted to file a disability claim in the 1970s for his back disability, but was told that he would lose his job if he did so.  However, with regard to the Veteran's recent assertions of chronic low back disability symptoms since service, the Board finds that these more recent assertions are outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and are not reliable.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that the Veteran's assertions of chronic low back disability symptoms after service are not accurate because they are outweighed by other evidence of record that includes the more contemporaneous service treatment records, which show a single episode of back pain and include the negative service separation examination report; the lack of any documentation of reports or treatment for low back problems until at least 1984; and the Veteran's history of back pain beginning many years after service separation and exacerbated by a motor vehicle accident, provided in the context of seeking treatment in 2006 and 2007, as outlined above.  

As such, the Board does not find that the evidence sufficiently supports chronic back disability symptomatology since service, so as to warrant a finding of a nexus between the current disorder and active service. 

The Board also finds that the preponderance of the evidence demonstrates that lumbar spine arthritis did not manifest to a compensable degree within one year of service separation.  The preponderance of the evidence demonstrates no low back disability symptoms during the one year period after service, and no diagnosis or findings of arthritis of any severity during the one year post-service presumptive period.  See 38 C.F.R. 4.71a, Diagnostic Codes 5003, 5010 (2014).  Indeed, the evidence does not demonstrate any indication of a diagnosis of arthritis until 1990, when the VA examiner diagnosed degenerative joint disease.  For these reasons, the Board finds that arthritis of the back did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for arthritis are not applicable in this case.  38 C.F.R. §§ 3.307, 3.309 (2014).

The Board acknowledges the Veteran's statements that he experienced low back pain during active service, and that he believes that his current lumbar spine disability is related to the back pain he experienced during active service.  The Veteran is competent to provide evidence regarding matters that can be perceived by the senses, and he is competent in some instances to provide a competent opinion regarding etiology.  See Jandreau, 492 F.3d 1372; see also Barr, 21 Vet. App. 303 (lay testimony is competent to establish the presence of observable symptomatology).  For the reasons discussed below, however, the Board finds that the opinion provided by the VA examiner in September 2014 is more probative than the Veteran's lay assertions.  The VA examiner had expertise, education, and training that the Veteran is not shown to have.  As such, that etiology opinion is afforded more weight.

Here, the Veteran was afforded a VA examination in September 2014.  After conducting a thorough physical examination and interview of the Veteran and reviewing his claims file, the VA examiner opined that it is less likely than not that the current lumbar spine disability is related to active service.  The examiner reasoned that while the Veteran complained of back pain on several occasions during active service, the low back pain resolved.  Moreover, the examiner noted that, following service separation, the Veteran worked as a baggage handler for an airline, and that 15 years after service separation, he had to leave that job when his back acted up.  Therefore, the VA examiner reasoned, there was no continuity of  symptoms since active service.      

The Board acknowledges the October 2014 argument of the Veteran's attorney that the VA examiner did not attribute the Veteran's back problems occurring 15 years after service separation to a new injury.  However, the implication of the examiner's opinion is that, since the Veteran was able to perform his job as a baggage handler (which involves the back) for many years following his period of active service, continuity of symptoms is not shown. The VA examiner's opinion was based upon a review of the record, interview of the Veteran, and examination.  It is an adequate opinion and the most probative evidence of record.  The examiner's opinion that the back symptoms were not continuous since active service is also supported by the other medical evidence of record, as outlined above.  

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's low back disability and his military service, including no credible evidence of chronic symptoms of the claimed disorder during active service, chronic symptomatology of the claimed disorder following service separation, or competent medical evidence establishing a link between the Veteran's current lumbar spine disability and active service.  Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a lumbar spine disability, and outweighs the Veteran's more recent contentions regarding in-service chronic symptoms and chronic post-service symptoms.  

For these reasons, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The duty to notify was satisfied by way of a May 2006 letter as well as the August 2006 rating decision and March 2008 Statement of the Case, after which the Veteran had ample opportunities to submit additional evidence.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, a VA opinion, and the Veteran's statements, including his testimony at the 2009 Board hearing.

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the October 2009 Board hearing, the undersigned Veterans Law Judge asked questions pertaining to the criteria necessary for establishing his claim, including regarding specific evidence that may help substantiate his claim.  Moreover, neither the Veteran, nor his attorney, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.
  
As noted above, a VA opinion was obtained in September 2014 with regard to the question of whether the Veteran's current low back disability is related to active service.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the 2014 VA opinion obtained in this case is adequate.  The opinion was predicated on a full reading of the private and VA medical records in the Veteran's claims file, as well as a physical examination and interview of the Veteran.  The VA nexus opinion considered all of the pertinent evidence of record, to include VA treatment records, comprehensive physical examinations, and the statements of the Veteran, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim decided herein has been met.  38 C.F.R. § 3.159(c)(4).

The Board also finds that there was substantial compliance with its April 2012 remand directives.  Namely, subsequent to the Board's remand, the Veteran was afforded an adequate VA examination, and Social Security Administration, VA, and private treatment records were obtained and associated with the claims file.  

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a lumbar spine disability is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


